DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 3 August 2022.  Claims 1, 2, 4, 5, 11-13, 15-19, 23 and 28-30 are withdrawn from consideration.  Claims 3, 5-7, 9, 10, 14, 20-22 and 24-27 are cancelled.  Claims 31-66 are currently under consideration of which claims 35-42 and 54 are currently amended and claims 56-66 are new.  

Drawings
The objections to the drawings presented in the Office Action of 3 May 2022 are withdrawn.  

Claim Rejections - 35 USC § 112
Acknowledgement is made to Applicant’s claim amendments received 3 August 2022.  The rejections to the claims presented under 35 USC 112 in the Office Action of 3 May 2022 have been withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-33, 56 and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,419,250 to Ferguson (Ferguson).
As to claims 31 and 32, Ferguson teaches a system for separating material, grease, from raw product (96), hamburger meat, comprising an extraction chamber (54) retaining the raw product, a force applicator, plunger (64), applying a compression force to the raw product in the compression chamber, a collector chamber (26) receiving the material separated by the force applicator, and a filter, draining plate (88), positioned between the raw product and the collector chamber to filter material separated by the force applicator (Column 4, Line 54 to Column 4, Line 43; Figure 2).  
As to claim 33, Ferguson teaches the apparatus of claim 31.  Ferguson further teaches that the chambers are vertically aligned (Figure 1).
As to claims 56 and 61, Ferguson teaches the apparatus of claim 31.  Ferguson further teaches that the filter (88) is positioned below the raw product (96) (Figure 1).

Claims 31-33, 56, 60 and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,212,736 to Dunkley (Dunkley).
As to claims 31, 32, 33, 56, 60 and 61, Dunkley teaches a system for separating material from raw product, the system comprising an extraction chamber (3) retaining the raw product, a force applicator (16) (air inlet), applying a compression force to the raw product in the extraction chamber (3), a collector chamber (underneath filter bed (9)) vertically aligned with the extraction chamber and receiving material separated by the force applicator, a filter (10) positioned between the raw product and the collector chamber, beneath the raw product, to filter material separated by the force applicator, and a support plate (11) having a plurality of openings wherein the filter (10) is placed on top of the support plate (11) (Column 2, Lines 8-53; Figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-36 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over the Non-Patent Literature “Carbon nanotube wools made directly from CO2 by molten electrolysis: Value driven pathways to carbon dioxide greenhouse gas mitigation” to Johnson et al. (Johnson )in view of US Patent Application Publication No. 2016/0115601 to Dryfe et al. (Dryfe).
As to claims 34 and 63, Johnson teaches a system for separating electrolyte from a solid carbon (such as graphene and carbon nanotubes)/molten electrolyte mixed product of a carbonate electrolysis, the system comprising an electrolysis chamber having a cathode, electrode and the carbon/molten electrolyte, the cathode accumulating a paste, a viscous mix, product in response to the carbonate electrolysis and a filter capable of performing the functional language of “removing carbon from the carbon and electrolyte mix and passing electrolyte to the electrolysis chamber” (Section 4, Experimental procedures).  However, Johnson fails to teach that the apparatus further comprises a compression apparatus applying a compression to the cathode and paste product to generate a carbon and electrolyte mix.  
However,  Dryfe also discusses the production of graphene from, for example, molten carbonate salts, and teaches that it can be desirable to pressurize the operation of the process, for example, in order to increase solubility (Abstract; Paragraphs 0085 and 0105).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrolysis chamber of Johnson with a means for applying pressure, thus a compression apparatus, in order to increase solubility as taught by Dryfe, this pressurization thus contributing to the production of the carbon and electrolyte mix at the cathode of the combination.  This compression thus compressing the entire cell of the apparatus including the product directly on the cathode, and thus directly applying pressure to the solid carbon/molten electrolyte mixed product.  
As to claims 35 and 36, Johnson teaches a system for preparing a solid carbon produce, the system comprising a filter isolating the solid carbon product after production (Section 4, Experimental procedures).  However, Johnson fails to teach that the apparatus further comprises a force applicator capable of performing the functional limitation of “applying a force directly to a solid carbon/molten electrolyte mixed product to remove the electrolyte, and removing the force”.  
However,  Dryfe also discusses the production of graphene from, for example, molten carbonate salts, and teaches that it can be desirable to pressurize the operation of the process, for example, in order to increase solubility (Abstract; Paragraphs 0085 and 0105).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Johnson with a means for applying pressure, thus a force applicator, in order to increase solubility as taught by Dryfe, thus compressing the entire cell of the apparatus including the product directly on the cathode, and thus directly applying pressure to the solid carbon/molten electrolyte mixed product.  
As to claim 64, the combination of Johnson and Dryfe teaches the apparatus of claim 34.  Johnson further teaches that the filter is positioned under the raw product (Section 4. Experimental Procedures).  

Claims 31, 35, 37-43, 46-48, 50-55, 62 and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of US Patent Application Publication No. 2013/0161199 to Li et al. (Li).
As to claims 31 and 62, Johnson teaches a system for preparing a solid carbon product, the system comprising a filter (an interface with pores) isolating the solid carbon product after production (Section 4, Experimental procedures).  However, Johnson fails to teach that the apparatus further comprises an extraction chamber, a collector chamber or a force applicator capable of performing the functional limitation of “applying a force directly to a solid carbon/molten electrolyte mixed product to remove the electrolyte, and removing the force”.  
However, Li also discusses the formation of carbon materials, graphene, via electrolysis wherein the formed carbon is separated from the electrolyte via a porous interface (120/122).  Li further teaches that the separation through the interface should comprise the application of a force, via pumps (118 and 124), in order to provide the carbon/electrolyte mixture to the porous interface for movement there through and also to accelerate the separation (Abstract; Paragraph 0042; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Johnson with a force applicator, in the form of pumps, in order to effectively send the solid carbon to the porous interface and accelerate the separation through the porous interface as taught by Li.  The pump a unit that would apply movement directly to the solid carbon/molten electrolyte to bring it to and/or through the filter, thus application of at least a small degree of force directly to the solid/carbon/molten electrolyte mixed product.  Li teaches that this force application is configured to pull product from an extraction chamber (filtration module (116) above porous interface (120/122)) retaining the raw product to a collector chamber (filtration module (116) below porous interface (120/122)) receiving material separated by the force applicator (Paragraph 0042; Figure 1).  
As to claims 35 and 42, Johnson teaches a system for preparing a solid carbon product, the system comprising a filter (an interface with pores) isolating the solid carbon product after production (Section 4, Experimental procedures).  However, Johnson fails to teach that the apparatus further comprises a force applicator capable of performing the functional limitation of “applying a force directly to a solid carbon/molten electrolyte mixed product to remove the electrolyte, and removing the force”.  
However, Li also discusses the formation of carbon materials, graphene, via electrolysis wherein the formed carbon is separated from the electrolyte via a porous interface (120/122).  Li further teaches that the separation through the interface should comprise the application of a force, via pumps (118 and 124), in order to provide the carbon/electrolyte mixture to the porous interface for movement there through and also to accelerate the separation (Abstract; Paragraph 0042; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Johnson with a force applicator, in the form of pumps, in order to effectively send the solid carbon to the porous interface and accelerate the separation through the porous interface as taught by Li.  The pump a unit that would apply movement directly to the solid carbon/molten electrolyte to bring it to and/or through the filter, thus application of at least a small degree of force directly to the solid/carbon/molten electrolyte mixed product.  
As to claims 37 and 66, the combination of Johnson and Li teaches the apparatus of claim 35.  Li further teaches that the filter (120/122) is positioned below the product flow for isolation (Figure 1).
As to claims 38, 39 and 40, the combination of Johnson and Li teaches the apparatus of claim 35.  Li specifically contemplates an embodiment wherein the filter is positioned below the product; however, the mere rearrangement of parts is not patentably significant (MPEP 2144.04 VI C).
As to claim 41, the combination of Johnson and Li teaches the apparatus of claim 35.  The apparatus of the combination is capable of performing the functional language of “wherein during the application of force by the force applicator, the mixed product force is applied and removed repeatedly” (MPEP 2114).
As to claim 43, the combination of Johnson and Li teaches the apparatus of claim 42.  As discussed above, Li teaches that the apparatus comprises a suction pump (124), thus a vacuum (Paragraph 0042; Figure 1).
As to claim 46, the combination of Johnson and Li teaches the apparatus of claim 35.  Johnson further teaches that the mixed product can be removed from the cathode via cooling and that the separation through the porous interface occurs at a hot temperature (Section 4, Experimental procedures).  Johnson fails to specifically teach that these two steps are specifically utilized together, rather teaching their use in separate embodiments.  However, it would have been obvious to one of ordinary skill in the art to utilize the embodiments in combination with the expectation of effective separation of the cathode product, and thus a method wherein the product is cooled after is formation and reheated prior to the application of force.  Thus an apparatus comprising a heater and capable of performing the function al language of “wherein the mixed product is cooled after its formation by electrolytes” and “to reheat the mixed product prior to the force applicator applying the force” (MPEP 2114).
As to claim 47, the combination of Johnson and Li teaches the apparatus of claim 35.  Li further teaches that the compression of the porous interface occurs in an extraction chamber (116) (Paragraph 0042; Figure 1).
As to claim 48, the combination of Johnson and Li teaches the apparatus of claim 35.  The apparatus of the combination is capable of performing the functional language of “wherein the electrolyte is not a flowing electrolyte” (MPEP 2114).
As to claim 50, the combination of Johnson and Li teaches the apparatus of claim 35.  Independent claim 35 recites the inclusion of the carbon product as a functional limitations, “applying a force to a solid carbon/molten electrolyte mixed product”.  Therefore, limitations further detailing this carbon product are merely limiting functional limitations.  The apparatus of the combination is capable of applying force to any number of carbon products at any number of thicknesses. 
As to claims 51 and 52, the combination of Johnson and Li teaches the apparatus of claim 35.  Independent claim 35 recites the inclusion of the carbon product as a functional limitations, “applying a force to a solid carbon/molten electrolyte mixed product”.  Therefore, limitations further detailing this carbon product are merely limiting functional limitations.  The apparatus of the combination is capable of applying force to any number of carbon products.  However, Johnson specifically further teaches that the carbon product consists of about 95% carbon nanotubes (Page 233, Column 1, Paragraph 2).  
As to claim 53, the combination of Johnson and Li teaches the apparatus of claim 35. Independent claim 35 recites the inclusion of the carbon product as a functional limitations, “applying a force to a solid carbon/molten electrolyte mixed product”.  Therefore, limitations further detailing this carbon product are merely limiting functional limitations.  The apparatus of the combination is capable of applying force to any number of carbon products.  However, Johnson specifically teaches that the carbon produce comprises graphene layers, thus graphene nano-materials (Page 233, Column 1, Paragraph 1).
As to claim 54, the combination of Johnson and Li teaches the apparatus of claim 35.  Johnson further teaches that the solid carbon is formed of raw carbon nano-material that agglomerates, clusters, during the carbonate electrolysis and that the separation of this solid carbon material comprises filtering the solid carbon material with a filter (Section 4, Experimental procedures).  However, Johnson fails to further specifically teach that the filter comprises pores larger than the raw-carbon nano-material.  However, Li further teaches that the filters utilized for separation should comprise two filters, including a first filter with pores larger than the desired raw material for passing the desired raw material there through and excluding non-desired larger particles (Paragraph 0042).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the porous interface of Johnson with the addition of a filter comprising pores larger than the desired raw material in order to allow for a first separation step wherein particles larger than the desired size could be excluded from the final product as taught by Li.  
As to claim 55, the combination of Johnson and Li teaches the apparatus of claim 35.  Independent claim 35 recites the inclusion of the carbon product as a functional limitations, “applying a force to a solid carbon/molten electrolyte mixed product”.  Therefore, limitations further detailing this carbon product are merely limiting functional limitations.  The apparatus of the combination is capable of applying force to any number of carbon products.  However, Johnson specifically further teaches that the mixed product is a viscous mix on the cathode, thus considered to be a paste (Section 4, Experimental procedures).  
As to claim 65, the combination of Johnson and Li teaches the apparatus of claim 35.  Li further teaches that after the separation of the electrolyte through the filter it should be recycled to the electrolysis chamber (Paragraph 0042).  It would have been obvious to one of ordinary skill in the art at the time of filing to include this recycling step in the combination in order to reuse the electrolyte as taught by Li, thus an electrolysis chamber configured so that it can collect electrolyte that passes through the filter.  

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson and Li as applied to claim 35 above, and further in view of US Patent Application Publication No. 2016/0168726 to Dryfe et al. (Dryfe ‘726).
As to claims 44 and 45, the combination of Johnson and Li teaches the apparatus of claim 35.  However, Johnson fails to further teach that the process is conducted under a gas that is free or substantially free of oxygen.  However, Dryfe ‘726 also discusses the electrolytic production of carbon materials, graphene, and teaches that the process should be operated under a gas atmosphere comprising, for example, nitrogen and/or argon (Abstract; Paragraph 0139).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the process of Johnson with a gas atmosphere or nitrogen and/or argon, a substantially air free gas, with the expectation of effectively conducting the process for producing the carbon product as taught by Dryfe ‘726.  

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson and Li as applied to claim 35 above, and further in view of US Patent Application Publication No. 2014/0202874 to Elgammal et al. (Elgammal).
As to claim 49, the combination of Johnson and Li teaches the apparatus of claim 35.  However, Johnson is silent as to the operation of the electrolyte and thus fails to teach that the apparatus does not include a recirculation loop that recirculates the electrolyte.  
However, Elgammal also discusses the electrolytic generation of carbon products, graphene and teaches that both continuous or batch processes are effective processes for the electrolytic generation (Abstract; Paragraphs 0041 and 0071).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to batch operate the electrolytic cell of Johnson with the reasonable expectation of effective operation as taught by Elgammal.  Thus an apparatus that does not include a recirculation loop.  

Claims 57, 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over the Ferguson as applied to claim 31 above, and as further discussed below.
As to claims 57, 58 and 59, Ferguson teaches the apparatus of claim 31.  Ferguson specifically contemplates an embodiment wherein the filter is positioned below the raw product; however, the mere rearrangement of parts is not patentably significant (MPEP 2144.04 VI C).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-44 of US Patent No. 11,346,013. Although the claims at issue are not identical, they are not patentably distinct from each other.

Response to Arguments
Applicant's arguments filed 3 August 2022 have been fully considered but they are not persuasive. 
Applicants argue that the “draining plate” of Ferguson is different than the “filter” in the present invention.  However, the Examiner maintains that there is nothing in the claim language that would distinguish the draining plate of Ferguson from the filter as claimed.  The draining plate of Ferguson specifically is porous and retains a raw product on top and removes a material from the raw product through the filter with the application of force.  Applicant’s further argue that Ferguson fails to teach the new dependent claim limitations of a filter on top of a plate or a filter capable of separating a molten electrolyte mixed product.  However, these dependent claims have newly been rejected in view of Dunkley and the combination of Johnson and Li, as discussed above.  
Applicants further ague that Johnson doe not teach that the electrolyte is returned to the electrolysis chamber as the electrolyte of Johnson is drawn through a firebrick and destroyed and that use of the firebrick was necessary.  First it is important to note that the limitation of returning the electrolyte to the electrolysis chamber is a functional language and the claims are apparatus claims, in order to meet the claim limitations the apparatus of Johnson need merely be capable of performing the claimed functional limitations (MPEP 2114).  Second, the Examiner disagrees that Johnson discloses that the firebrick was necessary.  Johnson states rather that it is “particularly effective” at drawing electrolyte through the filter.  The Examiner maintains that a plain reading of this passage would indicate that the filter could also be utilized by itself, and thus would pass through in a non-destroyed form capable of being returned to the electrolysis chamber.  In terms of furthering prosecution it may be important to note that a combination of Johnson, Dryfe and Li wherein two separate compression forces are applied, would explicitly teach these functional features.  
Applicants further argue that the pumps of Li do not apply a force; however, the Examiner maintains that Applicant is too narrowly applying the definition of force.  The pumps of Li act to draw the raw product and the electrolyte to and through the filter and thus apply movement to the mass of raw product and electrolyte of the combination and thus the Examiner interprets that to mean at least a degree of force being directly applied to the mixture of the mass of raw product and electrolyte.  
It may further be important to note, in terms of furthering prosecution, that the firebrick of Johnson itself could be considered a support plate as in claim 60.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794